Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley US 2,891,313).
	As identified in the annotated Figures below, Crowley discloses a dental wedge (Fig 1) having an elongated body with a tapering distal end for insertion between adjacent teeth (Fig 3).  The Crowley dental wedge includes a flat inside surface for applying force to matrix band 5 (column 3, lines 17-19) and an outside surface 3 having a ridge/rib extending from the outside surface that is configured to engage the adjacent tooth opposite the working tooth.  As is apparent in Fig 3, the cross-section of the wedge elongate body is substantially symmetrical about a plane normal to the inside surface and intersecting the ridge.  The Crowley wedge is operable for right or left hand use (when rotated 180 degrees). 

    PNG
    media_image1.png
    332
    769
    media_image1.png
    Greyscale


Claims 1, 2, 5-9, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan (US 10,350,040).
	As identified in the annotated Figures 7 and 9 below, Flanagan discloses a dental wedge for insertion between adjacent teeth (Figure 12) having an elongated body that tapers from a proximal to distal end and includes a flat inside surface and an outside surface with a protruding ridge/rib 60.  As is apparent in Fig 7, the cross-section of the wedge elongate body is substantially symmetrical about a plane normal to the inside surface and intersecting the ridge.  The Flanagan wedge is operable for right or left hand use (when rotated 180 degrees).   In regard to claims 7, 13 and 20, a cross section of the Flanagan forms a “T-shaped” structure similar to that of applicant’s.   In regard to claim 8, the Flanagan dental wedge has a shape and size reasonably capable of use with matrix band as claimed.


    PNG
    media_image2.png
    378
    714
    media_image2.png
    Greyscale


Prior Art
	Applicant’s information disclosure statements of February 16, 2022 and June 22, 2022 have been considered and initialed copies enclosed herewith.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712